UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): oForm 10-KoForm 20-FoForm 11-KxForm 10-QoForm 10-D oForm N-SARo Form N-CSR For Period Ended:September 30, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION PHL Variable Insurance Company Full Name of Registrant Former Name if Applicable One American Row Address of Principal Executive Office (Street and Number) Hartford, Connecticut 06102-5056 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; o (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) PHL Variable Insurance Company (the “Registrant”) filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “SEC”) on September 18, 2012 (as was amended by Forms 8-K/A filed by the Registrant on November 8, 2012, March 15, 2013 and April 24, 2013, respectively) disclosing its conclusion that certain of its previously issued annual audited and interim unaudited financial statements contained in its historical Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q should no longer be relied upon and should be restated (the “Restatement”). The Registrant filed its Annual Report on Form 10-K for the year ended December 31, 2012 with the SEC containing the Restatement on April 25, 2014 (the “2012 Form 10-K”), filed its Quarterly Report on Form 10-Q for the period ended September 30, 2012 with the SEC on April 30, 2014 (the “Third Quarter 2012 Form 10-Q”), filed its Annual Report on Form 10-K for the year ended December 31, 2013 (the “2013 Form 10-K”) with the SEC on August 22, 2014, filed its Quarterly Reports on Forms 10-Q for the periods ended March 31, 2013, June 30, 2013 and September 30, 2013 (collectively, the “2013 Forms 10-Q”) on September 12, 2014 with the SEC, filed its Quarterly Report on Form 10-Q for the period ended March 31, 2014 (the “First Quarter 2014 Form 10-Q”) with the SEC on October 21, 2014 and filed its Quarterly Report on Form 10-Q for the period ended June 30, 2014 (the “Second Quarter 2014 Form 10-Q”) with the SEC on November 7, 2014. Following the filing of the 2012 Form 10-K, the Third Quarter 2012 Form 10-Q, the 2013 Form 10-K, the 2013 Forms 10-Q, the First Quarter 2014 Form 10-Q and the Second Quarter 2014 Form 10-Q with the SEC, the Registrant will be delayed in filing the Quarterly Report on Form 10-Q for the period ended September 30, 2014 (the “Third Quarter 2014 Form 10-Q”). The Registrant is working diligently to complete the Third Quarter 2014 Form 10-Q. The Registrant will not file the Third Quarter 2014 Form 10-Q on or before the prescribed due date of November 14, 2014 or within the five day extension period offered by Rule 12b-25 of the Securities Exchange Act of 1934, as amended. Cautionary Statement Regarding Forward-Looking Statements The foregoing contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. We intend for these forward-looking statements to be covered by the safe harbor provisions of the federal securities laws relating to forward-looking statements. These forward-looking statements include statements relating to, or representing management’s beliefs about, future events, transactions, strategies, operations and financial results, including, without limitation, our expectation to provide information within anticipated timeframes and in accordance with the amended administrative order entered by the SEC (the “Order”) 2 with respect to the Registrant and its ultimate parent, The Phoenix Companies, Inc. (“Phoenix”), and otherwise in accordance with law, the outcome of litigation and claims as well as regulatory examinations, investigations, proceedings and orders arising out of the restatement and the failure by the Registrant and Phoenix to file SEC reports on a timely basis, potential penalties that may result from failure to timely file statutory financial statements with state insurance regulators and failure to comply with the Order. Such forward-looking statements often contain words such as “will,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “is targeting,” “may,” “should” and other similar words or expressions. Forward-looking statements are made based upon management’s current expectations and beliefs and are not guarantees of future performance. Our ability to resume a timely filing schedule with respect to our SEC filings is subject to a number of contingencies, including but not limited to, whether existing systems and processes can be timely updated, supplemented or replaced, and whether additional filings may be necessary in connection with the restatement. Our actual business, financial condition or results of operations may differ materially from those suggested by forward-looking statements as a result of risks and uncertainties which include, among others, those risks and uncertainties described in any of our other filings with the SEC. Certain other factors which may impact our business, financial condition or results of operations or which may cause actual results to differ from such forward-looking statements are discussed or included in our periodic reports filed with the SEC and are available on our website at www.phoenixwm.com under “Investor Relations.” You are urged to carefully consider all such factors. We do not undertake or plan to update or revise forward-looking statements to reflect actual results, changes in plans, assumptions, estimates or projections, or other circumstances occurring after the date of this Form, even if such results, changes or circumstances make it clear that any forward-looking information will not be realized. If we make any future public statements or disclosures which modify or impact any of the forward-looking statements contained in or accompanying this Form, such statements or disclosures will be deemed to modify or supersede such statements in this Form. PART IV– OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Bonnie J. Malley 403-5000 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYesoNo 3 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYesoNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Due to the Registrant’s work to become a timely and current filer,the Registrant cannot provide a reasonable estimate and comparison of operating results at this time. PHL Variable Insurance Company (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 7, 2014 By: /s/Bonnie J. Malley Name: Bonnie J. Malley Title: Executive Vice President and Chief Financial Officer 4
